     Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.1 Filed 02/11/21 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

DREYON WYNN,

         Plaintiff,                                    File No. 21-


vs.

SCHOOLCRAFT COLLEGE,

     Defendant.
____________________________/

THE MASTROMARCO FIRM
Victor J. Mastromarco, Jr. (P34564)
Attorneys for Plaintiff
1024 N. Michigan Avenue
Saginaw, Michigan 48602
(989) 752-1414
Vmastromarco@mastromarcofirm.com
____________________________/

                 COMPLAINT & DEMAND FOR TRIAL BY JURY

         NOW COMES Plaintiff, DREYON WYNN, by and through his attorneys,

THE MASTROMARCO FIRM, and hereby complains against Defendant,

SCHOOL CRAFT COLLEGE, stating more fully as follows:



                             COMMON ALLEGATIONS

1.     That Plaintiff is a resident of the County of Bay, State of Michigan.



                                             1
     Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.2 Filed 02/11/21 Page 2 of 13




2.     That Defendant is a community college located in the County of Wayne, State

       of Michigan.

3.     That the amount in controversy exceeds the sum of the SEVENTY-FIVE

       THOUSAND DOLLARS ($75,000.00), excluding costs, interest, and attorney

       fees.

4.     That Plaintiff is an African American male.

5.     That this Honorable Court has jurisdiction of the present action pursuant to 42

       U.S.C. 1983 since this case involves a federal question, please see also title VII

       letter to sue attached as Exhibit 1.

6.     That the Defendant did receive Plaintiff’s application for the vacant position of

       Executive Director of Human Resources for the School Craft College on or

       about September 28, 2019.

7.     That on or about December 12, 2019, Plaintiff did receive an email from the

       above employer that he had not been selected to move forward for an interview

       for the Executive Director Human Resource position.

8.     That Plaintiff did possess all minimum qualifications listed in the job posting

       advertisement. See Exhibit 2.

9.     That in fact, the Defendant did hire a Joan Morehead who did not have the

       minimum requirement for the position.




                                              2
  Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.3 Filed 02/11/21 Page 3 of 13




10. That Joan Morehead was allowed to undergo an interview for the job position,

    although Plaintiff was not.

11. That in fact, Joan Morehead is white Caucasian female.

12. That Joan Morehead was unqualified for the position, yet was selected for an

    interview and hired for the job at a salary at $150,000.00 per year.

13. That in fact Joan Morehead lacked three of the minimum qualifications listed

    in the job posting advertisement, yet was allowed an interview and selected for

    the job.

14. That Plaintiff was denied an interview by two of six decision makers who

    made up the selection committee.

15. That the two decision makers who denied Plaintiff’s an interview were Cheryl

    Hawkins, Vice President of Schoolcraft and Chief Academic Affairs Officer,

    and Cheryl Hagen, Vice President and Chief Student Affairs Officer of

    Schoolcraft.

16. That said actions were over the objection of the Director of Financial Aid who

    is an African American.

17. That in point of fact, Joan Morehead was apparently terminated by Defendant’s

    less than a year of her selection. Due to the fact that she was unqualified for the

    position or could not perform the position.




                                           3
  Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.4 Filed 02/11/21 Page 4 of 13




18. That instead of then offering Plaintiff the position or offering him an interview,

    Defendant did not post the position, but filled the position within an internal

    person who did not meet the qualifications, or minimum qualifications for the

    position.

19. That the new person holding the position is white Caucasian female.

20. That point in fact, the Defendant’s did bend the rules, so as to except the

    Caucasian female Brenda Leavens in violation of their own policies and

    procedures.

21. That they in fact did so as to accept the Caucasian female in place of the

    African American male for the position.

22. That Defendant simply did not want an African American to be involved as a

    Director of Human Resources for the college, because of his race.

23. That in point of fact, Defendants have never had an African American Director

    of Human Resources.

24. That Defendants’ actions, for purported reasons for rejecting Plaintiff are

    merely pretext for unlawful discrimination.

25. That Plaintiff belongs to an identifiable class of persons who were subject to

    discrimination based on their race.




                                          4
  Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.5 Filed 02/11/21 Page 5 of 13




26. That Defendant’s Discriminatory conduct abridged Plaintiff’s right to enter

      into, perform, and enjoy the benefits of an employment contract with

      Defendant.

27.    That Defendant’s discrimination is established by Defendant’s failure to

      select Plaintiff for the Human Resources Director position, even though he

      possessed superior qualification than the Caucasian employee selected for the

      position.

28. That said Caucasian employee did not possess the minimum requirements for

      the job.

29. That Defendant further attempted to hide evidence that the Caucasian

      employee was less qualified than Plaintiff.

30. That as a direct and proximate result of Defendant’s unlawful actions, Plaintiff

      has suffered and will continue to suffer economic damages, including, but not

      limited to, lost wages, back pay, front pay, raises, bonuses, health, dental,

      vision, and life insurance benefits, disability benefits, pension and/or retirement

      benefits, investment opportunities, employer contributions, and any other

      compensation and fringe benefits lost to Plaintiff as a result of Defendant’s

      failure to hire along with an additional amount to offset any negative tax

      consequences of recovery.




                                             5
  Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.6 Filed 02/11/21 Page 6 of 13




31.    That as a direct and proximate result of Defendant’s unlawful actions,

      Plaintiff has suffered and will continue to suffer non-economic damages,

      including, but not limited to, emotional distress, mental anguish, shock, fright,

      embarrassment, humiliation, nervousness, anxiety, depression, denial of social

      pleasures, and disruption of lifestyle.

32.    That Plaintiff hereby claims the costs of this action and reasonable attorney

      fees pursuant to 42 U.S.C. § 1988(b).

33.    That at all times material hereto, Defendant was an employer as defined by

      MCL § 37.2201(a).

34.    That at all times material hereto, Plaintiff was and is a member of a protected

      class by virtue of his race.

35.    That at all times material hereto, Plaintiff was and is qualified for the position

      of Human Resources Director.

36.     That as s direct and proximate result of Defendant’s unlawful actions,

      Plaintiff has suffered and will continue to suffer economic damages, including,

      but not limited to, lost wages, back pay, front pay, raises, bonuses, health,

      dental, vision, and life insurance benefits, disability benefits, pension and/or

      retirement benefits, investment opportunities, employer contributions, and any

      other compensation and fringe benefits lost to Plaintiff as a result of




                                                6
  Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.7 Filed 02/11/21 Page 7 of 13




      Defendant’s failure to hire along with an additional amount to offset any

      negative tax consequences of recovery.

37.    That as a direct and proximate result of Defendant’s unlawful actions,

      Plaintiff has suffered and will continue to suffer non-economic damages,

      including, but not limited to, emotional distress, mental anguish, shock, fright,

      embarrassment, humiliation, nervousness, anxiety, depression, denial of social

      pleasures, and disruption of lifestyle.

38.    That Plaintiff hereby claims the costs of this action and reasonable attorney

      fees pursuant to 42 U.S.C. §1988(b).

39.    That Plaintiff hereby claims that costs of litigation, including reasonable

      attorney fees and witness fees, pursuant to MCL § 37.2802.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgement in his favor in an amount in excess of SEVENTY-FIVE

THOUSAND DOLLARS ($75,000.00) in addition to costs, interest, and attorney

fees along with any and all legal and/or equitable relief this Court deems just.

                         COUNT I – RACIAL DISCRIMINATION
                          IN VIOLATION OF 42 U.S.C. & 1983


40. That Plaintiff hereby incorporates by referenced the allegations contained in

      paragraph 1 through 39 of his Common Allegations, and word for word and

      paragraph for paragraph, as if fully set forth herein.

                                                7
  Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.8 Filed 02/11/21 Page 8 of 13




41. That 42 U.S.C. § 1983 provides that every person who, under the color of State

    law, deprives a citizen of the United States any rights or privileges secured by

    the Constitution shall be liable to the injured party at law or in equity.

42. That the Fourteenth Amendment provides in part:

       No State shall make or enforce any law which shall abridge the privileges or
       immunities of citizens of the United States; nor shall any State deprive any
       person of life, liberty, or property, without due process of law; nor deny to
       any person within its jurisdiction the equal protection of the laws.


U.S. CONST. amend. XIV, § 1.

43. That both the Equal Protection Clause and the concept of Substantive Due

    Process protect against intentional discrimination based on race. See Gutzwiller

    v. Fenik, 860 F.2d 1317 (6th Cir. 1988).

44. That claims brought under Section 1983 "must prove the same elements

    required to establish a disparate treatment claim under Title VII of the Civil

    Rights Act of 1964." Perry v. McGinnis, 209 F.3d 597, 601 (6th Cir. 2000).

45. That at all times material hereto, Defendant acted under the color of

       State law.

46. That Defendant subjected Plaintiff to racially discriminatory treatment.

47. That at all times material hereto, Plaintiff was and is a member of a

    protected class by virtue of his race.




                                             8
  Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.9 Filed 02/11/21 Page 9 of 13




48. That at all times material hereto, Plaintiff was and is qualified for the position

    of Human Resources Director.

49. That Plaintiff applied for the position of Human Resources Director.

50. That Plaintiff suffered an adverse employment action through Defendant's

    failure to hire Plaintiff for the position of Human Resources Director.

51. That Plaintiff suffered the above adverse employment action under

    circumstances that give rise to an inference of race discrimination.

52. That at the time that Plaintiff applied for the Human Resources Director

    position, another employee, Joan Moorehead who was a not a member of

    Plaintiffs protected class and who was less qualified than Plaintiff, received

    the position.

53. That Defendant's proffered reasons, if any, for choosing to interview and then

    later hire Joan Moorehead over Plaintiff are pretextual in nature.

54. That as noted above, Joan Moorehead did not meet three of the minimum

    mandatory requirements of the job.

55. That Defendant's actions constitute racial discrimination in violation of42

    U.S.C. §1983.

56. That as a direct and proximate result of Defendant's unlawful actions, Plaintiff

    has suffered and will continue to suffer economic damages, including, but not

    limited to, lost wages, back pay, front pay, raises, bonuses, health, dental,

    vision, and life insurance benefits, disability benefits, pension and/or
                                           9
 Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.10 Filed 02/11/21 Page 10 of 13




    retirement benefits, investment opportunities, employer contributions, and any

    other compensation and fringe benefits lost to Plaintiff as a result of

    Defendant's failure to hire along with an additional amount to offset any

    negative tax consequences of recovery.

57. That as a direct and proximate result of Defendant's unlawful actions, Plaintiff

    has suffered and will continue to suffer non-economic damages, including, but

    not limited to, emotional distress, mental anguish, shock, fright,

    embarrassment, humiliation, nervousness, anxiety, depression, denial of social

    pleasures, and disruption of lifestyle.

58. That Plaintiff hereby claims the costs of this action and reasonable attorney

    fees pursuant to 42 U.S.C. § 1988(b).

                     COUNT II RACIAL DISCRIMINATION
                        IN VIOLATION OF TITLE VII

59. That Plaintiff hereby incorporates by referenced the allegations contained in

    paragraph 1 through 39 of his Common Allegations, and 40 through 58 of Count

    I word for word and paragraph for paragraph, as if fully set forth herein.

60. That Plaintiff has obtained a right to sue letter. See exhibit 1

61. That Defendant’s failed to interview or hire Plaintiff because of his race.

62. That Plaintiff as not granted an interview but a white Caucasian who did not have

    the qualifications for the position and was later fired, was in fact not only granted

    only an interview but provided the job opportunities.


                                            10
 Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.11 Filed 02/11/21 Page 11 of 13




63. That Defendant’s actions do constitute race discrimination in violation of VII as

    more fully set forth above.

       COUNT III – RACIAL DISCRIMINATION IN VIOLATION OF THE
           MICHIGAN ELLIOTT-LARSON CIVIL RIGHTS ACT

64. That Plaintiff hereby incorporates by reference the allegations contained in

    paragraphs 1 through 39 of his Common Allegations, paragraphs 40 through

    58 of Count I, and 59 through 63 of Count III word for word and paragraph

    for paragraph, as if fully set forth herein.

65. That the Elliott-Larsen Civil Rights Act makes it unlawful for an employer

    to fail or refuse to hire or recruit or otherwise discriminate against an

    individual with respect to employment, compensation, or a term, condition,

    or privilege of employment, because of race. MCL § 37.2202(l)(a).

66. That at all times material hereto, Defendant was an employer as defined by

    MCL § 37.220l(a).

67. That at all times material hereto, Plaintiff was and is a member of a

  protected class by virtue of his race.

68. That at all times material hereto, Plaintiff was and is qualified for the

    position of Human Resources Director.

69. That Plaintiff applied for the position of Human Resources Director.

70. That Plaintiff suffered an adverse employment action through Defendant's

    failure to hire Plaintiff for the position of Human Resources Director.

                                           11
 Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.12 Filed 02/11/21 Page 12 of 13




71. That as a direct and proximate result of Defendant's unlawful actions,

    Plaintiff has suffered and will continue to suffer economic damages,

    including, but not limited to, lost wages, back pay, front pay, raises, bonuses,

    health, dental, vision, and life insurance benefits, disability benefits, pension

    and/or retirement benefits, investment opportunities, employer contributions,

    and any other compensation and fringe benefits lost to Plaintiff as a result of

    Defendant's failure to hire along with an additional amount to offset any

    negative tax consequences of recovery.

72. That as a direct and proximate result of Defendant's unlawful actions,

    Plaintiff has suffered and will continue to suffer non-economic damages,

    including, but not limited to, emotional distress, mental anguish, shock,

    fright, embarrassment, humiliation, nervousness, anxiety, depression, denial

    of social pleasures, and disruption of lifestyle.

73. That Plaintiff hereby claims the costs of litigation, including reasonable

    attorney fees and witness fees, pursuant to MCL § 37.2802.


        WHEREFORE, Plaintiff respectfully requests that this Honorable Court

  enter judgment in his favor in an amount in excess of SEVENTY-FIVE

  THOUSAND DOLLARS ($75,000.00) in addition to costs, interest, and

  attorney fees along with any and all legal and/or equitable relief this Court

  deems just.


                                          12
Case 2:21-cv-10322-JEL-DRG ECF No. 1, PageID.13 Filed 02/11/21 Page 13 of 13




                                   Respectfully submitted,
                                   THE MASTROMARCO FIRM

Dated: February 11, 2021     By:   /s/ Victor J. Mastromarco, Jr.
                                   KEVIN L. KULA (P81913)
                                   Attorneys for Plaintiff
                                   1024 N. Michigan Avenue
                                   Saginaw, Michigan 48602
                                   (989) 752-1414
                                   vmastromarco@mastromarcofirm.com


                  DEMAND FOR TRIAL BY JURY

      NOW COMES Plaintiff, DREYON WYNN, by and through his attorneys,
THE MASTROMARCO FIRM, and hereby demands a trial by jury on all of the
above issues, unless otherwise expressly waived.

                                   Respectfully submitted,
                                   THE MASTROMARCO FIRM

Dated: February 11, 2021              By:/s/ Victor J. Mastromarco, Jr.
                                   VICTOR J. MASTROMARCO, JR.
                                   (P34564)
                                   Attorneys for Plaintiff
                                   1024 N. Michigan Avenue
                                   Saginaw, Michigan 48602
                                   (989) 752-1414
                                   vmastromarco@mastromarcofirm.com




                                     13
